 AMALGAMATED MEAT CUTTERS, ETC.531ture Company, or any other employer or person, to cease doingbusiness with Perfection Mattress & Spring Company.UNITED WHOLESALE AND WAREHOUSEEMPLOYEES,LOCAL261,RETAIL,WHOLESALE AND DEPARTMENT STOREUNION,AFL-CIO,Labor Organization.Dated---------------By-------------------------------------(Representative)(Title)RETAIL,WHOLESALE AND DEPART-MENT STOREUNION, AFL-CIO,Labor Organszataon.Dated -------------^By--------------------------------------(Representative)(Title)This notice must remain posted for 6(J days from the date hereof,and must not be altered, defaced, or covered by any other material.Amalgamated Meat Cutters and Butcher Workmenof NorthAmerica, AFL-CIOandPeyton Packing Company,Inc.CaseNo 33-CC-61December 2, 1959DECISION AND ORDEROn July 21, 1959, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and had not engaged in others and recommending thatit cease and desist from the unfair labor practices found, as set forthin the copy of the Intermediate Report attached heretoThereafter,the Respondent and the General Counsel filed exceptions to the Inter-mediate Report and the General Counsel filed a brief in support of hisexceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and brief, and the. entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions noted below lIIn support of the finding that the picketing at the premises of retail store customersof Peyton Packing Company violated Section 8(b) (4) (A), Chairman Leedom andMemberRodgers rely not only on the reasons stated by the Trial'Examiner, but also on therationale set forth in the majority opinion inT3n4tedWholesalean&WdOehouse Employees,Local261,etc (Perfection Math eis dh''prsng Company),125 NLRB 520, Member Fanningrelies only on the Trial l sank user's vationaleFor the reasons adopted bylhim inDallas General Drivers, etc(AstooiatedWholesaleGrocery of Dallas, Inc),itsNLRB1251,1254, enfd 264 F. 2d 642(C.A. 5), Member125 NLRB No. 63. 532DECISIONSOF NATIONAL LABORRELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Engaging in, or inducing or encouraging employees of anyemployer other than Peyton Packing Company, Inc., to engage in, astrike or a concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to perform any services,where an object thereof is forcing or requiring any employer or otherperson to cease using, selling, handling, transporting, or otherwisedealing in the products of Peyton Packing Company, Inc., or to ceasedoing business with that Company.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting halls in El Paso, Texas, andCarlsbad, New Mexico, copies of the notice attached to the Intermedi-ate Report marked "Appendix." 2 Copies of said notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, afterbeing duly signed by Respondent's representative, be posted by it im-mediately upon receipt thereof and be maintained by it for 60 con-secutive days thereafter in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not al-tered, defaced, or coveredby any other material.(b)Mail to the Regional Director for the Sixteenth Region signedcopies of the notice attached to the Intermediate Report marked"Appendix" for posting by customers of Peyton Packing Company,Inc., named in the complaint, the employers willing, at their premisesin places where notices to employees are customarily posted.(c)Notify the Regional Director for the Sixteenth Region in writ-ing, within 10 days from the date of this Order, what steps have beentaken by Respondent to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis,dismissed, insofar as it alleges that Respondent violated Section8 (b) (4) (A) by distributing handbills at stores of customers of PeytonRodgers would find that the distribution of handbills urging a consumer boycott of theproducts of Peyton Packing company was violative of Section 8(b) (4) (A).2 The notice is hereby amended by deleting the words"Pursuant to the Recommenda-tions of a Trial Examiner"and substituting therefor the words"Pursuant to a Decisionand Order." In the event that this Order is enforced by a decree of a United States Courtof Appeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder." AMALGAMATED MEAT CUTTERS, ETC.533Packing Company, Inc., urging a consumers' boycott of the productsof that Company.MEMBERSBEAN and JENKINS took no part in the consideration ofthe above Decision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEUponchargesduly filed byPeyton Packing Company, Inc., herein called Peyton,theGeneral Counsel of the National Labor Relations Board issued his complaintdated April 28, 1959, alleging that Amalgamated Meat Cutters and Butcher Work-men of NorthAmerica, AFL-CIO, herein the Respondent,had committed unfairlabor practices affecting commerce within the meaning of Section8(b) (4) (A) andSection 2(6) and(7) of the NationalLaborRelationsAct, herein the Act.In substance,the complaint as amended alleges that the Respondent induced andencouraged employees of several neutral employers in El Paso, Texas,and Carlsbad,New Mexico,to engage in a strike or otherwise concertedly to refuse to performservices for their several employers,an object thereof being to force or requirethe neutral employers to cease doing business with Peyton.Respondent's answer denies the commission of unfair labor practices.Pursuant to notice,a hearing was held in El Paso, Texas, before the duly desig-natedTrialExaminer on May 29, 1959.All parties were represented at the hearingand were afforded full opportunity to participate.Briefs have been received fromcounsel forthe GeneralCounsel and counsel for the Respondent.Upon the entire record in the case, and from my observation I of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF PEYTONPeyton is a Texas corporation with its principal office and place of business inEl Paso, Texas, where it is engaged in processing and packing meat and meatproducts.During the 12-month period preceding the issuance of the complaintPeyton purchased materials valued in excess of $50,000 which were shipped toPeyton from points outside of Texas.During the same period Peyton shipped prod-ucts valued at in excess of $50,000 to points outside the State of Texas.The businessof Peyton is in and affects commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization, the representative of Peyton's employees,and since March 2, 1959,has been engaged in a labor dispute with Peyton.III.THE UNFAIR LABOR PRACTICESThe facts upon which the General Counsel premises his complaint are not substan-tially disputed.On or about March 2, 1959, the Respondent struck the Peytonplant and has maintained pickets at or near the plant since that date.Within a fewdays after the beginning of the strike, Respondent caused pickets to be stationed at anumber of retail food markets in El Paso and in Carlsbad, and maintained thesepickets until enjoined from doing so on April 29, 1959. Pickets, generally two innumber, appeared at the retail markets usually between the hours of 3 and 6 p.m.;one man standing at the customers'entrance while the other patrolled along thebuilding.At markets where a separate entrance was used for deliveries,picketingdid not extend to the delivery entrance.Employees and some suppliers used thecustomer entrances.The picketing appears to have been limited to those hourswhen few employees in the markets were reporting for or leaving work and coincidedwith the heaviest shopping hours of the day. It is contended by the Respondentthat its picketing was designed solely to induce a consumer boycott of Pevtonproducts and was without purpose to interfere with employees or suppliers of the'The hulk of the testimony in this proceeding was taken before the Honorable R. E.Thomason. United States District Court Judgein andfor the Western District of Texasin Civil Actiontt1993 and is in this record by stipulation of the parties.535828-60-vol. 125-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDretailmarkets.There is no evidence that any employee of any picketed marketfailed to perform services for his employer during the period of the picketing orthat deliveries to or from any market were in any way affected by the picketing.Until the issuance of an injunction by the U.S. District Court,the pickets carriedplacards measuring approximately 20 x 14 inches,reading:NOTICE TO CONSUMERS ONLY!Please do not buy Peyton Meat orMeat Products Bearing theDel Norte LabelEMPLOYEES OFPEYTON PACKING CO.ONSTRIKEIN PROTEST OVER COMPANY'SDISCHARGE OF UNION WORKERSWE ARE NOT ON STRIKE AGAINST THIS STOREThis notice is not directed to employees of this store oremployees of any other firm. This notice for consumers only.AMALGAMATED MEAT CUTTERSAFL-CIOThe words"ON STRIKE"appearing on the picket sign were in black letters 3 incheshigh against a white background.None of the remaining lettering was greaterthan one-half inch in height and the smallest lettering of all said that the plea wasnot directed to employees of the market.Simultaneously,leaflets were handed tothose passing who would accept them.One of the leaflets contained the same word-ing as the picket signs,giving prominence to the words"ON STRIKE";anotherundertook to explain the reason for the strike against Peyton and expressed thewish that the readerwould not buyPeyton products;a third gave reasons whyPeyton products should not be purchased;and a fourth listed certain Peyton tradebrands with the request that they be avoided.I do not understand the Respondent to deny that an object of the picketing anddistribution of leaflets was to persuade the market operators as well as the publicgenerally to cease doing business with Peyton.In any event the Respondent wasappealing to customers not to buy Peyton products.To the extent that the appealwas successful the market operators would diminish the amount of business donewith Peyton.The Respondent thus would be aided in reaching its strike objectives.Peyton'sbusiness did in fact fall off as the picketing continued and I find that theRespondent's conduct was directed to that result.The contested question is whether the picketing and leafleting constituted induce-ment and encouragement of employees of neutral employers to refuse to performservices.2It seems to be true that none of the employees in the markets and noneof the employees of suppliers delivering to the markets were induced to strike orin any degree to curtail their services to their respective employers.It seems alsoto be true that if the Respondent were motivated solely by a desire to cause a strikeor refusal to perform services on the part of such employees,the picketing mighthave takenplace at hours when the market employees were coming to or leavingwork,and that the picket signs might not have dilutedthe "ON STRIKE" messagewith the subordinated lettering that it was not, after,all,asking for strike action.The Respondent urges that the conclusion to be reached is that it was engagedin promoting a consumer boycott and that it cannot lawfully be forbidden to presentits plea tothe public bythe means it has chosen.It has been said often enough andwith sufficient authority that a labor organization is free to ask the public to refrainfrom purchasing a product and I am not asked here to say otherwise.To the extentthat the picketing with the signs described constituted such an appeal, no violationof theAct is presented.But did the picketing ask more than a consumerboycott?Did not the picket signs actually invite the employees in the markets and employeesmaking deliveries to the markets to engage in a strike?I find thatthey did.Astranger coming to the point where the picket signs were first visible would reason-ably conclude, I think,that a strike was in progress against the retail market.Astudy of the whole of the lettering on the picket sign should dispel that conclusionIThe objectionsof theGeneral Counsel to certain questions asked by counsel for theRespondent in thedistrictcourt proceedings on this point are overruled. AMALGAMATED MEAT CUTTERS, ETC.535but it is not certain that everyone seeing "ON STRIKE" would take the trouble oreven possibly have a fair opportunity to read on to learn that the strike was againstPeyton.The Board has found that picketing, "necessarily invites employees to makecommon cause with the strikers.irrespective of the literal appeal of the legendson the picket signs." 3Here the "literal appeal" of the words "ON STRIKE" is formembers of other labor organizations and their sympathizers to engage in a strike.The conspicuous placement of those words on the picket sign invited such a reaction.I am mindful of the testimony in this record that members of all labor organizationsin El Paso were invited to meetings on two separate occasions in each of which theywere told that no secondary strike action was sought or desired. I credit suchtestimony and I would not go so far as to imply that these disclaimers were madewith tongue in cheek, I am certain that all union members in El Paso had oppor-tunity to learn that they were permitted to cross the picket lines but the signs them-selves by featuring "ON STRIKE" encouraged them not to do so.Intent to bring about a violation of Section 8(b)-(4)(A) need not be shown. IfRespondent's picketing was of a character which reasonably promised to induceor encourage employees in the markets or those of suppliers to the markets to refuseto perform services a violation of the Act is spelled out.Here the intent of theRespondent to bring about that result can be reasonably inferred.The overshadow-ing of the customer appeal by the words "ON STRIKE" is significant. If theRespondent sought only to induce customer reaction d think that the existence of astrike would not have been given such prominence.Not all buyers favor unions orstrikes; nearly all, I think it can be said, react sympathetically to the situation ofthe underpaid employee and tend to avoid a product made by inexperienced orunskillful workers.The Respondent, possibly upon this hypothesis, designed otherpicket signs for display in a public square in El Paso.These read "DON'T BUYPEYTON MEATS" in large letters. "ON STRIKE" was relegated to a secondaryposition with the explanation that the strike was occasioned by low wages, dis-crimination, and poor working conditions.Ifind that the picket signs carried by Respondent's agents until April 29, 1959,featuring the words "ON STRIKE" constituted an inducement and encouragementof employees in the markets and of employees delivering to the markets to engagein a strike or concerted refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on any goods, articles, mate-rials, or commodities, or to perform any services with an object to force or requiretheir neutral employers to cease using, selling, handling, transporting, or otherwisedealing in the products of Peyton Packing Company, Inc.By this conduct theRespondent has violated Section 8 (b) (4) (A) of the Act.Subsequent to the issuance of the injunction and from April 30 through May 28,the Respondent stationed pickets or agents at the customers' entrances to manyof the same stores, passing out a leaflet saying that the employees of Peyton werestillon strike and warning the public of certain hazards attendant to the purchaseof Peyton products.A second leaflet distributed in this fashion during that periodpurported to give a comparison of the wage scale existing at the Peyton plant incontrast with one maintained by a competitor.The General Counsel contends thatall leafleting from the beginning constituted the sort of inducement and encourage-ment of employees that the Act forbids.If the leaflets at any time induced and encouraged the employees in the marketsor the employees of other neutral employers to strike or otherwise to refuse toperform services with an object of forcing the neutral employers to cease doingbusinesswith Peyton, I think it clear that the General Counsel should prevail.Unlawful conduct is not placed beyond the reach of remedy because it is accom-plished by means of the printed word. It may be recalled that one of the leaflets,passed out at the time that the picket signs were being carried, contained the samewording as the picket sign and featured "ON STRIKE." Thus at least a thread oflogic supports the position of the General Counsel.But it is not the literal wordingof the picket sign that I have found here to bring the Respondent to a violation ofthe Act. It is rather the arrangement of the words in such a fashion as to misleadand distort; to indicate to the hurried reader that a strike situation existed whereitdid not and thus to induce action which otherwise might not be taken. "Theloyalties and responses evoked and exacted by picket lines are unlike those flowingfrom appeals by printed word." 4 Before the issuance of the injunction the leafletswere distributed by those who carried the picket signs.A market employee could'Dallas General Drivers, etc.,118 NLRB 1251, 1253.4Hughes et at. v. Superior Court of California for Contra Costa County,339 U.S.460, 465. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDhardly avoid seeing the picket sign but he could refuse to accept a leaflet.The picketsigns induced action,did not invite contemplation,and by theirverynature presenteda challenge not to pass through.The person who took a leaflet had opportunity toread the whole message.Having done so he would know that he was asked onlynot to buy Peyton products.As I do not consider the leaflets to constitute a literalappeal to employees to engage in a strike, 'I find that their distribution at no time wasin violation of the Act.5Thus,I find it to be of no moment that on many or fewoccasions leaflets were handed to market employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of Peyton described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8(b)(4)(A) of the Act,itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO,isa labor organization within the meaning of Section 2(5) of the Act.2.By picketing at the premises of employers other than Peyton Packing Com-pany, Inc., thus encouraging employees of such other employers and of theirsuppliers to engage in strikes or concerted refusals in the course of their employmentto use, or otherwise handle products of Peyton Packing Company,Inc., or to performany services with an object of forcing or requiring such other employers to ceaseusing, selling,handling, orotherwisedealing in the products of Peyton PackingCompany, Inc.,and to cease doing business with it, the Respondent has engagedin unfair labor practices within the meaning of Section8(b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.4.TheRespondent has not engaged in unfair labor practices by the distributionof leaflets.[Recommendations omitted from publication.]5SeeDallas General Drivers, etc., id.APPENDIXNOTICE TO MEMEERS AND ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT induce or encourage employees of any employer other thanthose of Peyton Packing Company,Inc., to engage in a strike or a concertedrefusal in the course of their employment to use, manufacture,process, trans-port, or otherwise handle or work on any goods,articles,materials,or com-modities, or to perform any services where an object thereof is to force orrequire any employer or other person to cease using,selling,handling,transporting,or otherwise dealing in the products of Peyton Packing Company,Inc., or to cease doing business with that Company.AMALGAMATED MEAT CUTTERS AND BUTCHERWORKMEN OF NORTH AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted 'for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.